NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 4 June 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6. And 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 980746 (Courtot).
Regarding claim 1, CA 980746 discloses a filter sub-assembly (Fig. 1) comprising: a rotary vessel having a rotor body 34 and a closure member 35 to close an opening of the rotor body; and a liner 60 receivable within the rotor body to line an inner surface thereof and fluidly sealable to the closure member by a centrifugal force directed radially outwardly from an axis of rotation about which the rotary vessel is rotatable (page 9 line 6 – page 10 line 5).
Regarding claim 2, CA 980746 discloses wherein the closure member comprises a radially inwardly facing sealing surface, relative to the axis of rotation, against which the liner is fluidly sealable by the centrifugal force (page 10 lines 1-5).
Regarding claim 3, CA 980746 discloses wherein the closure member 35 comprises a ridge that provides the radially inwardly facing sealing surface (page 10 lines 1-5).
Regarding claim 5, CA 980746 discloses wherein the liner is monolithic and formed of a resiliently deformable material (page 9 lines 15-26).
Regarding claim 6, CA 980746 discloses wherein the liner comprises a radially outwardly facing sealing surface, relative to the axis of rotation, which is fluidly sealable against the closure member by the centrifugal force (page 10 lines 1-5).
Regarding claim 15, CA 980746 discloses wherein the opening of the rotor body 34 is closable by at least partial insertion of the closure member 35 into the opening (insertion of closure member into opening at joint 70; Fig. 1).
Regarding claim 16, CA 980746 discloses wherein the opening of the rotor body is an open end of the rotor body (Fig. 1).
Regarding claim 17, CA 980746 discloses wherein the rotor body comprises a pair of diametrically opposed nozzles 57, relative to the axis of rotation, configured to eject a working fluid from the rotor body in a direction generally tangential to the rotor body.
Regarding claim 18, CA 980746 discloses a centrifugal filter (abstract) comprising: the filter sub-assembly according to claim 1; and a housing 10 within which the filter sub-assembly is supported, the housing having a base 11 and a cover 15 attachable to one another to at least introduce the filter sub-assembly into the housing (Fig. 1).
Regarding claim 19, CA 980746 discloses the centrifugal filter comprising a spindle 25 extending from the base 11 upon which the rotary vessel is mountable to rotate about the spindle, the spindle delimiting the axis of rotation (Fig. 1).

Claims 1, 2, 6, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 1123159 (Lebig).
Regarding claim 1, DE 1123159 discloses a filter sub-assembly (Fig. 1) comprising: a rotary vessel having a rotor body 14 and a closure member 16 to close an opening of the rotor body; and a liner 22 receivable within the rotor body to line an inner surface thereof and fluidly sealable to the closure member by a centrifugal force directed radially outwardly from an axis of rotation about which the rotary vessel is rotatable (Figure; paras. [0010]-0011) of English machine translation of DE 1123159 provided with 01/07/2022 IDS).
Regarding claim 2, DE 1123159 discloses wherein the closure member 16 comprises a radially inwardly facing sealing surface, relative to the axis of rotation, against which the liner 22 is fluidly sealable by the centrifugal force (Figure).
Regarding claim 6, DE 1123159 discloses wherein the liner 22 comprises a radially outwardly facing sealing surface, relative to the axis of rotation, which is fluidly sealable against eh closure member 16 by the centrifugal force (Figure).
Regarding claim 16, DE 1123159 discloses wherein the opening of the rotor body 14 is an open end of the rotor body (Figure).
Regarding claim 18, DE 1123159 discloses a centrifugal filter (para. [0003] of English machine translation of DE 1123159 provided with 01/07/2022 IDS) comprising: the filter sub-assembly according to claim 1; and a housing 24 within which the filter sub-assembly is supported, the housing having a base 2 and a cover 27 attachable to one another to at least introduce the filter sub-assembly into the housing (Figure).
Regarding claim 19, CA 980746 discloses the centrifugal filter comprising a spindle 13 and/or 6 extending from the base 2 upon which the rotary vessel is mountable to rotate about the spindle, the spindle delimiting the axis of rotation (Figure).

Claims 1, 4, 5, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/041205 (Burford et al.).
Regarding claim 1, WO 2017/041205 discloses a filter sub-assembly (Abstract) comprising: a rotary vessel 12 having a rotor body 20 and a closure member 22 to close an opening of the rotor body; and a liner 30 receivable within the rotor body to line an inner surface thereof and fluidly sealable to the closure member by a centrifugal force directed radially outwardly from an axis of rotation about which the rotary vessel is rotatable (Fig. 1).
Regarding claim 4, WO 2017/041205 discloses wherein the liner is fluidly sealable to the closure member in that the liner, or at least a portion thereof, is deformable by the centrifugal force to seal against the closure member.(paras. [0012], [0013]).
Regarding claim 5, WO 2017/041205 discloses wherein the liner is monolithic and formed of a resiliently deformable material (paras. [0011], [0012]).
Regarding claim 15, WO 2017/041205 discloses wherein the opening of the rotor body 20 is closable by at least partial insertion of the closure member 22 into the opening (Fig. 1).
Regarding claim 16, WO 2017/041205 discloses wherein the opening of the rotor body is an open end of the rotor body (Fig. 1).
Regarding claim 17, WO 2017/041205 discloses wherein the rotor body comprises a pair of diametrically opposed nozzles 46, relative to the axis of rotation, configured to eject a working fluid from the rotor body in a direction generally tangential to the rotor body (para. [0014]).
Regarding claim 18, WO 2017/041205 discloses a centrifugal filter (abstract) comprising: the filter sub-assembly according to claim 1; and a housing 10 within which the filter sub-assembly is supported, the housing having a base 40 and a cover 47 attachable to one another to at least introduce the filter sub-assembly into the housing (Fig. 1).
Regarding claim 19, WO 2017/041205 discloses the centrifugal filter comprising a spindle 14 extending from the base 40 upon which the rotary vessel 12 is mountable to rotate about the spindle, the spindle delimiting the axis of rotation (Fig. 1).
Regarding claim 20, WO 2014/041205 discloses a vehicle comprising a centrifugal filter according to claim 18 (para. [0002]).

Allowable Subject Matter
Claims 7-14  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the liner comprises a wall extending between opposing first and second ends of the liner, the wall having an edge region proximate the first end that provides the radially outwardly facing sealing surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774